DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-14 recite(s) a system for providing world-wide access to prescribed medications, which is within a statutory category (machine). Claims 15-19 recite(s) a method for providing world-wide access to prescribed medications, which is within a statutory category, which is within a statutory category (process). Claim 20 recite(s) a system for providing world-wide access to prescribed medications, which is within a statutory category (machine). Accordingly, claims 1-20 fall within the statutory categories.
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine 
The limitation of Independent claims 1-14, 15-19, 20 recites at least one abstract idea. Specifically, Claims 1, 15, 20 recite the steps of: 
storing a list of unique identifiers, identification documents, prescription, certification or licensure documents, pharmacist identifiers; 
verify that  the received unique patient identifier matches the unique patient identifier stored at the prescription database; 
verify that the entered identification information matches stored identification information associated with the received unique patient identifier ; 
verify that the received unique pharmacist identifier matches one of the unique pharmacist identifiers stored at the prescription database; 
Displaying the prescription and updating the selected prescription with dispensation information.
The limitations “verify that the received unique patient identifier matches the unique patient identifier stored at the prescription database; verify that the entered identification information matches stored identification information associated with the received unique patient identifier ; verify that the received unique pharmacist identifier matches one of the unique pharmacist identifiers stored at the prescription database; displaying the prescription and updating the selected prescription with dispensation 
Dependent Claims 2-expand on the use of different languages in different ares for dispensing the prescription. Claims 4 on providing a list of generic medication names. Claim 11 expands on write-access with respect to the dispensation information. Clim 16 utilize biometric information for the patient identifiers. Claim 17 provides read access to prescription associated with a particular patient identifier. These steps expand the abstract idea of mental process. 

2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
The additional limitations in claims 1-20 do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in 
Further, the claim as a whole merely describes how to generally “apply” the concept of using communication device (i.e. world-wide application, internet web page, etc…) , or a processor in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an objective evaluation, verification of prescription. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
2019 PEG: Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, 12-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny (US20130173280A1) in view of Carroll (US. 20170147783A1). 
  
With respect to claim 1, Denny teaches a system for providing world-wide access to prescribed medications (‘280; Para 0025: host system  can be an internet web site capable of transmitting and receiving information onto a public and/or global network, such as the world wide web) comprising:	
a prescription database comprising (’280; Para 0055: the host system 12 determines whether or not the data received is valid based upon querying the prescription database):  
a list of unique patient identifiers (‘280; Para 0010: a patient code uniquely identifying the patient.)
280; Para 0010: a patient code uniquely identifying the patient.)
one or more prescriptions associated with each of the unique patient identifiers in the list (‘280; Fig 8 illustrates patient’s prescription data)
Carroll teaches 
a list of unique pharmacist identifiers (‘783; Para 0012: During registration, a unique medical staff identification code is assigned for each medical staff member authorized to call in prescriptions. Similarly, pharmacies can be registered at the system, and may include pharmacist information. Call in prescriptions may be properly verified and filled by an authorized medical staff presenting their identification code, and verification by a pharmacy staff member, who verifies the prescription by accessing the system and entering the presented identification code into the system; Para 0037: On the pharmacy side, each participating pharmacy registers the pharmacy and may include pharmacist information, and may include other pharmacy staff member information, e.g., pharmacy technicians; Fig. 4);
pharmacy certification information associated with each of the unique pharmacist identifiers in the list (‘783; Para 0049: a licensed physician or pharmacist (“client” or “user”) may initiate an application to enroll their practice or pharmacy in the system through the system's access page, such as a homepage, which may be accessible at a specific URL, or other suitable means. This is done at Step 101 as illustrated in FIG. 1. In one example, a potential client accesses the system homepage using a unique URL address, and selects registration 103 to begin the business application process) ; and
retrieving and displaying them as requested by authorized users as they pertain to ordering, verifying, filling and tracking of medical prescriptions.  
Denny in view of Caroll teaches 
a number of pharmacy systems in electronic communication with the prescription database (‘280; Abstract);
wherein said prescription database comprises software instructions, which when executed configure a processor to:
receive a unique patient identifier from a particular one of the number of pharmacy systems (‘280; Para 0043: the host system 12 processes prescription information received from the pharmacy system…The pharmacist enters the unique code identifying the prescription or other information identifying the patient into the pharmacy system)
receive entered identification information from the particular one of the number of pharmacy systems (‘280; Para 0043); 
verify that the entered identification information matches stored identification information associated with the received unique patient identifier (‘280; Para 0034: The retrieval information including the unique health care provider code identifying the health care provider, the patient code uniquely identifying the patient, and the prescription information identifying the prescripted drug and dosage level. Thus it can be seen that the prescription verification system 10 allows pharmacists to verify pharmaceutical prescriptions provided by health care providers to patients which can be filled through any one of a variety of patient-selected pharmacies): 
receive a unique pharmacist identifier from the particular one of the number of pharmacy systems (‘280; Para 0054: The search information which may be used to search the prescription verification system 10 database may include, but is not limited to, the unique prescription identification number, the patient's social security number or name, and the health care provider name or unique code associated therewith. The search information may also include a pharmacy code or a license number associated with the pharmacist filling the prescription);
verify that the received unique pharmacist identifier matches one of the unique pharmacist identifiers stored at the prescription database (‘280 ; Para 0054); 
display, at the pharmacy system, each of the one or more (‘280; Para 0062: Fig. 8 shows the entry screen 300 is an example of a data entry screen as presented on the health care provider system 14, or the pharmacy system 16 for displaying information associated with a prescription. prescriptions associated with the received unique patient identifier;)
 receive a user selection of one or more of the displayed prescriptions from the particular one of the number of pharmacy systems (‘280; Para 0062); 
receive, from the particular one of the number of pharmacy systems, dispensation information comprising an amount of medication dispensed, a time and date of dispensation, and a reason for dispensation (‘280; Para 0026: storing, and dispensing information representative of the fulfillment of the prescription identified by the prescription information and assigning a confirmation code to the prescription information so as to indicate whether or not the prescription has been filled ; and
update, at the prescription database, the user selected prescriptions with the dispensation information (‘280; Para 0057: When a pharmacy system 16 transmits prescription information indicative of a prescription having been filled, the host system 12 modifies the confirmation code so as to indicate that the prescription has been filled. The next step 246, along a line 248, is for the host system 12 to store the prescription information including the confirmation code so as to indicate that the prescription has been filled.).
Claims 15 and 20 are rejected as the same reason with claim 1. 

With respect to claim 5, the combined art teaches the system of claim 1 wherein:
said prescription database comprises additional software instructions, which when executed, configure the processor to only accept dispensation information indicating an amount of medication dispensed which is less than a full prescription (‘280; Para 0026: dispensing information representative of the fulfillment of the prescription identified by the prescription information and assigning a confirmation code to the prescription information so as to indicate whether or not the prescription has been filled).

With respect to claim 6, the combined art teaches the system of claim 5 wherein: the reason for dispensation comprises one of the following pre-determined options: lost prescription; not enough medication left; and theft of medication (‘280; Para 0026). 

With respect to claim 7, the combined art teaches the system of claim 6 wherein:
said prescription database comprises additional software instructions, which when executed, configure the processor to remove a unique patient identifier from the list of unique patient identifiers when a reason for dispensation is received in association with a particular unique patient identifier with a frequency above a predetermined threshold (‘280; Para 0070).

With respect to claim 8, the combined art teaches the system of claim 1, Carroll discloses  further comprising:
a payment module in electronic communication with the prescription database and configured to receive payment information; and
additional software instructions stored at said prescription database, which when executed, configure the processor to remove a unique patient identifier from the list of unique patient identifiers when payment information is not received for a particular unique patient identifier within a predetermined amount of time (‘783; Para 0050).

With respect to claim 9, the combined art teaches the system of claim 1 wherein:
each prescription is associated with an expiration date; and said prescription database comprises additional software instructions, which when executed, configure the processor to: determine a current date (‘280; Fig. 8A); and
remove prescriptions associated with an expiration date prior to the current date (‘280; Fig. 8B).

With respect to claim 10. The system of claim 9 wherein: said prescription database comprises additional software instructions, which when executed, configure the processor to automatically associate a default expiration date with each prescription; said prescription information comprises a class of drug; and said default expiration data is specific to the class of drug (‘423; Para 0072: identifications of drugs going off patent, and manually or automatically derives from the drug class information generic MedGuides for generic versions of the same drug)

With respect to claim 12, the combined art teaches the system of claim 1 wherein: each of the unique patient identifiers comprise a user id and password; and each of the unique pharmacist identifiers comprise a user id and password (‘280; Para 0045). 

With respect to claim 13, the combined art teaches the system of claim 1 wherein: 
said prescription database further comprises a list of unique prescription identifiers, wherein each of the unique prescription identifiers is associated with one of the unique patient identifiers and one of the prescriptions; said prescription database comprises additional software instructions, which when executed, configure the processor to: receive a unique prescription identifier (‘280; Para 0011);

determine whether the unique patient identifier associated with the matched unique prescription identifier matches the received unique patient identifier (‘280; Paras 0011-0012).

With respect to claim 14, the combined art teaches the system of claim 13 further comprising: an identification device comprising one of the unique patient identifiers and one or more of the unique prescription identifiers (‘280; Paras 0010-0011).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny (US20130173280A1) in view of Carroll (US. 20170147783A1and further in view Robert (US20080042423A1) and further in view of Papetti (US. 20050281601A1). 
 
With respect to claim 2, the combined art does not teach, according to the system of claim 1 wherein:
each unique pharmacist identifier is associated with one of a number of geographic areas, wherein each of the number of geographic areas are associated with one or more languages; and
said prescription database comprises additional software instructions, which when executed, configure the processor to: 
determine the geographic area associated with the received unique pharmacist identifier;

However Robert teaches 
each unique pharmacist identifier is associated with one of a number of geographic areas, wherein each of the number of geographic areas are associated with one or more languages (‘423; Para 0069: the central CS stores in memory a geographic region in association with the identification of each PMS pharmacy). 
It would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to modify the system Denny/Carroll with the technique of associate a prescription identification with the prescription as taught by Robert and the motivation is to provide the identity of pharmacist in the geographic area.   
The combined art does not, but Papetti teaches 
said prescription database comprises additional software instructions, which when executed, configure the processor to: 
determine the geographic area associated with the received unique pharmacist identifier; determine a language associated with the determined geographic area; and provide, by way of a translation module in electronic communication with the prescription database, a machine translation of the retrieved prescriptions into the determined language (‘423; Para 0075: language preference: English/Spanish)
It would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to modify the system Denny/Carroll/Roberts with the 
With respect to claim 3, the combined art teaches the system of claim 2 wherein:
said prescription database comprises a list of medication brand names (‘423; Para 0072: automatically derives from the drug class information generic MedGuides for generic versions of the same drug), each associated with one or more geographic areas and one or more prescriptions; and
said prescription database comprises additional software instructions, which when executed, configure the processor to, for each retrieved prescription, retrieve the medication brand name associated with the determined geographic area and the retrieved prescription (423; Para 0072:).

With respect to claim 4, the combined art teaches the system of claim 3 wherein:
said list of medication names comprises a list of generic medication names, each associated with one or more medication brand names and one or more geographic areas (‘423; Para 0072); and
said prescription database comprises additional software instructions, which when executed, configure the processor to, for each retrieved prescription, retrieve the generic medication name associated with the determined geographic area and the retrieved medication brand name (423; Para 0072).

Claims 11, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny (US20130173280A1) in view of Carroll (US. 20170147783A1) and further in view of Wilkins (US. 6,523,009).  

With respect to claim 11 , the combined art teaches the system of claim 1 further comprising: 
a number of healthcare provider systems, each in electronic communication with the prescription database; 
a list of unique healthcare provider identifiers stored at the prescription database, wherein each unique healthcare provider identifier is associated with one or more certification or licensure documents, wherein each unique healthcare provider identifier is associated with one or more unique patient identifiers (‘280; Para 0011: receiving the prescription information, a unique identification code associated with each prescription information is generated by the host system and the prescription information and the unique identification code associated with the prescription information are stored. Upon request, retrieval information based on the information associated with the prescription information received by the host system is transmitted to a patient-selected pharmacy system. The retrieval information includes the unique health care provider code identifying the health care provider who prescribed the prescription, the patient code uniquely identifying the patient, and the prescription information identifying the prescripted drug, dosage level, the drug label contents, and any applicable notes to be included on the bottle so that the pharmacist at the patient-selected pharmacy is provided with the necessary information to fill the prescription); and 

a number of patient systems, each in electronic communication with the prescription database (‘009; Col 6, lines 4-19);
additional software instructions stored at the prescription database, which when executed, configure the processor to: 
provide read-only access at a particular one of the number of patient systems which has transmitted a unique patient identifier matching one of the unique patient identifiers in the list of unique patient identifiers stored at the prescription database, wherein said readonly access is limited to information associated with the received unique patient identifier (’009; Col. 10, lines 35-39: patient having read-only access); 
provide write-access with respect to the dispensation information upon receipt of a unique pharmacist identifier matching a unique pharmacist identifier stored at the prescription database, wherein said write-access is limited to dispensation information for prescriptions associated with the received unique patient identifier; provide write-access at a particular one of the number of healthcare (‘009; Col. 5, lines 9-20  Additionally, a pharmacist or prescription medication dispensing agent 16 can also read the electronically recorded individualized patient medical records and write prescription-related information to be stored electronically in the records on the mobile storage device 20. In a preferred embodiment, the pharmacist or prescription medication dispensing agent would construct information on the patient relating to medications, i.e., type of medication, generic or brand-name medication, dosage amount, frequency and duration, allergic reactions, adverse reactions by the patient, potential side effects of the medication, potential reactions and/or interactions between different medications, etc.) 
It would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to modify the system Denny/Carroll with the technique of providing individualized patient electronic medical record as taught by Wilkins and the motivation is to provide restriction of read and write access to the patient and pharmacy providers. 
provider systems which has transmitted a unique healthcare provider identifier matching one of the unique healthcare provider identifiers in the list of unique healthcare provider identifiers stored at the prescription database, wherein said write-access is limited to prescriptions associated with unique patient identifiers associated with the transmitted unique healthcare providers (‘280; Paras 0034, 0054). 
Claims 17, 18 and 19 are rejected as the same reason with claim 11. 

With respect to claim 16, the combined art does not teach, according to the method of claim 15 wherein: each of the unique patient identifiers comprise biometric information; and each of the unique pharmacist identifiers comprise biometric information. However, Wilkins teaches the aforementioned feature (‘009; Col 4, lines 45-50: bio-identification, fingerprint, etc…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to modify the system Denny/Carroll with the technique of providing individualized patient electronic medical record as taught by Wilkins and the motivation is to provide the biometric information to the patient and pharmacy providers. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686